Citation Nr: 0929071	
Decision Date: 08/04/09    Archive Date: 08/07/09

DOCKET NO.  00-03 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent from June 16, 1995 to February 14, 2005 and an 
evaluation in excess of 30 percent from February 14, 2005 for 
service-connected status post debridement of the left foot 
plantar surface wound without artery or nerve involvement.

2.  Entitlement to an evaluation in excess of 10 percent for 
scar of the left foot prior to February 14, 2005 and a 
compensable evaluation from February 14, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The veteran served on active duty from July 1960 to October 
1964.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in September 2008.  This matter came 
back before the Board of Veterans' Appeals (Board) on Remand 
from the United States Court of Appeals for Veterans Claims 
regarding a Board decision rendered in March 2006.  This 
matter was originally on appeal from an August 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Newark, New Jersey which granted service 
connection for a left foot disability and assigned a 10 
percent disability rating effective March 18, 1999.

The veteran appealed the effective date and assignment of the 
10 percent disability rating and in September 2001, the RO 
determined that the effective date of the claim is June 16, 
1995, the date the veteran submitted an informal claim for 
entitlement to service connection for a left foot disability. 
The veteran was notified that no further action would be 
taken in regard to the claim for an earlier effective date 
since the benefit was fully granted.  In April 2005, the RO 
increased the evaluation for the service-connected left foot 
disability to 20 percent, effective February 14, 2005.

In March 2006, the Board denied entitlement to an initial 
evaluation in excess of 10 percent prior to February 14, 2005 
for service-connected status post debridement of the left 
foot plantar surface wound but granted a separate compensable 
rating for a scar.  In addition, the Board granted a 30 
percent evaluation from February 14, 2005 for service-
connected status post debridement of the left foot plantar 
surface wound but eliminated the compensable rating for the 
scar.  The veteran appealed this decision to the Court of 
Appeals for Veterans Claims (Court).

The Court vacated the Board's March 2006 decision, in part, 
and remanded the matter for further proceedings.  In 
September 2008, the Board remanded the case for further 
development and adjudication.

In January 2006, the veteran filed a claim for service 
connection for left knee disability as secondary to service-
connected left foot disability as well as service connection 
for depression.  The RO began development of the claim; 
however, the issues at this point have not been adjudicated.  
Thus, the issues are referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  Prior to February 14, 2005, the objective medical 
evidence of record shows the veteran's service-connected 
status post debridement of the left foot plantar surface 
wound was manifested by dorsiflexion to 40 degrees and 
plantar flexion to 15 degrees without pain in the left great 
toe, 5 degrees of dorsiflexion and no plantar flexion in the 
second and third left toes, neurological impairment 
characterized by decreased sensation to 10 g. monofilament 
wire and light touch sensation to plantar aspects of digits 
one, two, and three, and a mildly hypertrophic and tender 
scar.  

2. As of February 14, 2005, the objective medical evidence of 
record shows the veteran's service-connected status post 
debridement of the left foot plantar surface wound has been 
manifested by dorsiflexion to about 20 degrees and plantar 
flexion to about 20 degrees of the left great toe, no 
dorsiflexion of  his second or third left toes, neurological 
impairment characterized by sensitivity on the dorsum of the 
big toe, second toe, and plantar, mild degenerative changes 
of the midfoot, and a 2-centimeter scar which demonstrated no 
pain upon palpation.     




CONCLUSIONS OF LAW

1.  During the entire appeal period, the criteria for a 30 
percent evaluation, but not greater, for service-connected 
status post debridement of the left foot plantar surface 
wound have been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.72, 
Diagnostic Code 5284 (2008).

2.  The criteria for an evaluation in excess of 10 percent 
for a scar related to service-connected status post 
debridement of the left foot plantar surface wound prior to 
February 14, 2005, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.72, Diagnostic Code 7804 
(effective prior to and from August 30, 2002) (2008).

3.  The criteria for a compensable evaluation for a scar 
related to service-connected status post debridement of the 
left foot plantar surface wound from February 14, 2005, have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.72, Diagnostic Code 7804 (effective prior to and from 
August 30, 2002) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

As noted above, the Court vacated the Board's March 2006 
decision, in part, and remanded the matter for further 
proceedings.  Specifically, the Court found that the veteran 
was effectively denied his right to an administrative review 
on appeal as the RO had not adjudicated the issue of 
entitlement to a separate rating for a left foot scar as a 
ratable symptom of his left foot disability and that the 
Board evaluated evidence that the RO never had the 
opportunity to consider, namely private medical treatment 
records submitted in January 2006.  The Court remanded the 
issue for the Board to issue a decision evaluating "whether 
the claimant has been given adequate notice of the need to 
submit evidence or argument on [the issue of a separate 
disability rating for a left foot scar] and an opportunity to 
submit such evidence and argument and to address that 
question at a hearing, and if not, whether the claimant has 
been prejudiced thereby."

As the Board granted a separate rating for a left foot scar 
prior to February 14, 2005, the Board found that the issue to 
be considered in the first instance by the RO was entitlement 
to an evaluation in excess of 10 percent for scar of the left 
foot prior to February 14, 2005 and a compensable evaluation 
from February 14, 2005 and directed the RO to provide 
adequate development and adjudicate the issue.

In addition, the Court found that Board failed to discuss the 
issue of extraschedular consideration for the veteran's left 
foot disability. The Court noted that

[a]lthough the [veteran] did not 
specifically assert that a schedular 
rating was inadequate, the record 
contains several pieces of evidence that 
raise this possibility.  For example, the 
[veteran] stated that his left foot 
condition hinders his ability to work.  
In particular, he noted that he is unable 
to supervise others at work as a result 
of foot pain, and that pain and fatigue 
make it difficult for him to climb 
ladders and stand for long periods of 
time, which his job requires him to do. 
... He also reported that he missed six 
months of work in 2000 because of his 
foot disability. ... Further, the May 
1999 VA examiner opined that the 
[veteran's] left foot disability "does 
interfere with his work ability and 
activities of daily living."

The Board noted it is precluded by 38 C.F.R. § 3.321(b)(1) 
from assigning an extraschedular evaluation in the first 
instance but instead should refer any claim that meets the 
criteria for referral for consideration of an extraschedular 
evaluation to the Director, Compensation and Pension Service.  
Thus, the Board directed the RO to ask the veteran to 
identify all VA and non-VA clinicians who have evaluated or 
treated him for his service-connected left foot disability 
and to obtain, after proper authorization, any outstanding 
medical treatment records; to provide appropriate notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the information or evidence 
needed to establish extraschedular disability ratings for his 
service-connected left foot disability; and to review the 
case on the basis of the additional evidence.  The Board 
specifically directed that should submission of the issue of 
entitlement to extraschedular ratings for the veteran's 
service connected left foot condition to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service under 38 C.F.R. § 3.321(b) be deemed unwarranted, the 
reasons for this decision should be set forth in detail. 

The AMC adjudicated the veteran's claims under provision of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) as discussed in more 
detail below and issued a supplemental statement of the case.  
Based on the foregoing actions, the Board finds that there 
has been compliance with the Board's September 2008 Remand.  
Stegall v. West, 11 Vet. App. 268 (1998).

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of 
Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect increased rating claims, in order to satisfy the 
duty to notify provisions for an increased-compensation 
claim, VA must notify the claimant that, to substantiate a 
claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  If the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.  The claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  The notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

In this case, the Board notes that the issues on appeal arise 
from a notice of disagreement as to the initial rating 
assigned to the veteran's left foot disability, and as such, 
represent a "downstream" issue as referenced in VAOPGCPREC 
8-2003 (December 22, 2003), summary published at 69 Fed. Reg. 
25,180 (May 5, 2004), a precedent opinion of VA's General 
Counsel that is binding on the Board (see 38 U.S.C.A. 
7104(c); 38 C.F.R. § 14.507).  The opinion states that if, in 
response to notice of its decision on a claim for which VA 
has already given the 38 U.S.C. § 5103(a) notice, VA receives 
a notice of disagreement that raises a new issue, 38 U.S.C. § 
7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly-raised issue.  

VA has met all statutory and regulatory notice and duty to 
assist provisions.  Letters dated in May 2001, June 2001, 
October 2003, March 2006, and October 2008 fully satisfied 
the duty to notify provisions. 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. App. at 183, 
Dingess, 19 Vet. App. at 473.  Together, the letters informed 
the appellant of what evidence was required to substantiate 
the claims and of the appellant's and VA's respective duties 
for obtaining evidence, as well as how VA determines 
disability ratings and effective dates. 

The Board acknowledges the specific requirements for VCAA 
notices in increased rating claims.  Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  However, the Board determines that 
these requirements do not apply to initial rating claims, 
such as the ones now before the Board.  Initially, the Board 
notes that Vazquez-Flores was an appeal of an increased 
rating claim, not an initial rating claim.  More importantly, 
the Court's decision distinguishes the notice requirements 
therein defined from the notice required for initial rating 
claims.  Specifically, the Court, after outlining the notice 
requirements for increased rating claims, states that the 
notice in an increased rating claim must also provide 
examples of the medical and lay evidence that are relevant to 
establishing entitlement to increased compensation, "[a]s 
with proper notice for an initial disability rating."  Id. 
at 43.  Thus, the Board concludes that the Court intended the 
requirements outlined in its decision to apply only to 
increased rating claims, and therefore, these requirements 
are not applicable to the instant claims.  Based on the above 
analysis, the notice requirements for the initial rating 
claims on appeal have been met.

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  However, 
although this notice is no longer required, the Board notes 
that the veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The October 2008 letter told him to provide any 
relevant evidence in his possession.  See Pelegrini, 18 Vet. 
App. at 120.  
 
Ideally, the notice required by 38 U.S.C.A. § 5103(a) should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Although 
that was not done in this case, the Board finds that this 
error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case after the notice was provided.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ).  For these reasons, it is not prejudicial 
to the appellant for the Board to proceed to finally decide 
this appeal as the timing error did not affect the essential 
fairness of the adjudication.  

The veteran's service treatment records and VA medical 
treatment records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Although 
the veteran has submitted private treatment records, he has 
not identified any private treatment records that he wished 
VA to obtain on his behalf.  There is no indication in the 
record that any additional evidence, relevant to the issues 
decided herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The veteran was accorded VA examinations in May 1999, March 
2001, and February 2005. 38 C.F.R. § 3.159(c)(4).  There is 
no objective evidence indicating that there has been a 
material change in the severity of the veteran's service-
connected left foot disability since he was last examined.  
38 C.F.R. § 3.327(a).  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted.  VAOPGCPREC 11-95.  The February 2005 VA 
examination report and the March 2005 opinion together are 
thorough.  The examinations in this case are adequate upon 
which to base a decision. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for status post debridement of wound with removal 
of metal fragment left foot plantar surface without artery or 
nerve involvement.  This disability also includes a separate 
10 percent evaluation for a scar related to the service-
connected left foot disability prior to February 14, 2005 and 
a noncompensable rating since February 14, 2005.  As such, it 
is not the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999).

The veteran's service connected status post debridement of 
wound with removal of metal fragment left foot plantar 
surface is currently rated 10 percent disabling prior to 
February 14, 2005 and 30 percent disabling since February 14, 
2005 pursuant to 38 C.F.R. § 4.72, Diagnostic Code 5284 for 
other foot injuries.  

Under the criteria of Diagnostic Code 5284, a 10 percent 
rating is warranted for a moderate foot injury; a 20 percent 
rating is warranted for a moderately severe foot injury; and 
a 30 percent rating is warranted for a severe foot injury.  
The note following Diagnostic Code 5284 provides that a 40 
percent rating is warranted where there is actual loss of use 
of the foot.  The Board observes that the words "moderately 
severe" and "severe" are not defined in the Schedule.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just."  38 C.F.R. § 4.6.  It should also 
be noted that use of descriptive terminology such as "mild" 
by medical examiners, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 U.S.C.A. § 7104(a) (West 
2002); 38 C.F.R. §§ 4.2, 4.6 (2008).

The Board notes that the 'amputation rule' provides that the 
combined rating for disabilities of an extremity shall not 
exceed the rating for the amputation at the elective level, 
were amputation to be performed. See 38 C.F.R. § 4.68 (2008).  
In this case, the evaluation for amputation of the forefoot, 
amputation proximal to metatarsal bones (more than one-half 
of metatarsal loss) is 40 percent.

Initially, the Board notes that on October 9, 1963, the 
veteran was reportedly walking through his barracks and was 
startled by an explosion under an adjacent bed and felt 
immediate pain in his left foot.  There was a question of 
whether or not this was a mine detonator that was in the 
barracks that was accidentally ignited.  The veteran was seen 
that night at the dispensary where the laceration of the 
plantar surface of the foot was sutured.  Because of 
continued pain over the ball of his foot and pain on 
extension or flexion of the toes, x-rays were taken on the 
morning of October 10, 1963 which revealed a metallic foreign 
body in the foot.  An attempt was made to remove this under 
local anesthesia but this was not successful and the veteran 
was transferred to the hospital for consultation and was 
subsequently admitted.  

Physical examination of the left foot on admission revealed 
two lacerations on the plantar aspect of the foot at the 
level of the base of the first and second toes.  Toe flexion 
and extension was intact but painful, and there was no 
definite distal sensory loss.  Initial films of the feet 
revealed a large fragment of radio-opaque substance (metallic 
foreign body) overlying the heads of the first and second 
metatarsals.  

The veteran was taken to surgery where under general 
anesthesia, a removal of the metallic foreign body was 
performed with debridement of the wound.  The wound was left 
open with wire sutures in place.  At five days, the sutures 
were pulled closed.  The veteran was maintained on penicillin 
and streptomycin for 10 days postoperatively.  At the end of 
two weeks, the sutures were removed, and the veteran 
complained of moderate pain over the first and second 
metatarsal heads but there was no swelling or erythema.  The 
veteran was started on progressive weight-bearing with some 
restrictures of motion of the first and second toes due to 
stiffness.  Postoperative films revealed absence of the 
metallic foreign body.   The veteran was discharged on 
November 20, 1963 and returned to full duty.  

A December 1963 orthopedic clinic record notes that the 
veteran was ambulating with occasional mild pain in the 
dorsum of the foot.  Examination revealed slight tenderness 
about the scar area.  There was no swelling.  There was a 
mild pull through of the flexor tendon to the second toe, 
however, limited range of motion.  There was no evidence of 
deformity of the second toe occurring.  An April 1, 1964 
record notes that the veteran was having trouble with his 
first toe of the left foot and that the injured toe pushed 
his toes over and there were rubbing against his boot or shoe 
causing a swelling on the toe which was secreting fluid.  
Physical examination showed tenderness and mild swelling of 
left great toe with drainage of straw-colored liquid.  
Impression was ingrown toenail.   In April 1964, physical 
examination demonstrated that the toes laid flat and did not 
protrude above the other toes and that it was felt that the 
veteran would not benefit from any extensor tenotomy, and no 
further treatment was required.  

When determining the severity of musculoskeletal disabilities 
such as the one at issue, which is at least partly rated on 
the basis of range of motion, VA must also consider the 
extent the veteran may have additional functional impairment 
above and beyond the limitation of motion objectively 
demonstrated due to the extent of pain/painful motion, 
limited or excess movement, weakness, incoordination, and 
premature/excess fatigability, etc., particularly during 
times when his symptoms "flare up," such as during 
prolonged use, and assuming these factors are not already 
contemplated in the governing rating criteria.  See also 38 
C.F.R. §§ 4.40, 4.45.

At the May 1999 VA examination, the veteran complained of 
pain when walking, at times causing pain to shoot into his 
leg.  The veteran also complained of a feeling that all the 
weight was in his great toe.  The veteran reported that when 
at rest, the area felt like a pencil was being pushed into 
the bottom of his big toe joint area.  The veteran denied 
weakness, stiffness, swelling, heat, redness, and periods of 
flare-ups.  The veteran reported that he noticed 
fatigability, often walked with a limp, and favored his left 
leg.  In addition, the veteran reported that his work as an 
operating engineer required excessive walking and constantly 
going up and down a ladder and that the pain and fatigue make 
this difficult.  In addition the veteran reported that he 
could not exercise, walk, or jog because of the pain.  

Physical examination demonstrated dorsiflexion to 40 degrees 
and plantar flexion to 15 degrees without any pain or 
crepitus in the big toe.  In the second and third toes, there 
was 5 degrees of dorsiflexion and no plantar flexion.  The 
examiner noted that the veteran had anatomically lost his 
flexor apparatus to the second and third digits of his left 
foot, and this results in a functional loss of plantar 
flexion.  The examiner noted positive weakness to flexor 
apparatus of the left second and third digits.  However, the 
examiner noted that the veteran presented with normal 
propulsive gait, his digits were rectus, and there was no 
functional limitation.  The examiner noted that there was a 
positive mildly hypertrophic cicatrix plantar just proximal 
to the sulcus at the metatarsophalangeal joint area extending 
from the great toe to the third toe and another cicatrix 
extending from this scar distally onto the plantar aspect of 
the second digit ending approximately mid-digit.  The skin 
texture and turgor overall was good.  Neurological 
examination demonstrated sensation to 10 g. monofilament wire 
and light touch sensation to plantar aspects of digits one, 
two, and three were decreased.  The examiner noted that there 
was no strength to digits two and three plantar flexion.  The 
examiner stated that even though the anatomical loss of the 
flexor apparatus to the second and third digits had led to 
functional loss of plantar flexion of these digits, there was 
no overall functional loss in gait.  The examiner stated that 
the veteran demonstrated no hammertoes, no cavus deformity, 
and no pes planus deformity.

X-rays revealed that joint spaces were well maintained.  
There was a positive bipartite tibial sesamoid and a positive 
vague density to the medical aspect of the interphalangeal 
joint of the great toe representing either an old bone 
fragment or a sesamoid bone unusual position.  There was a 
positive bone spur to the medial aspect at the base of the 
distal phalanx of the great toe at the proximal portion of 
the distal phalanx.

The examiner noted positive severe tenderness on cicatrix of 
the left foot and the surrounding local area and stated that 
he believed that most of the pain was derived from the 
painful scarring that the veteran received from the injury 
itself and the surgery to correct.  He also stated that he 
believed that the painful external and probable internal 
scarring had left the veteran with a service-related 
disability that interfered with his work ability and 
activities of daily living.

VA medical records indicate that the veteran injured his left 
fifth toe in April 2000 and was diagnosed with bone contusion 
(jones fracture) of the fifth metatarsal left foot.  The 
veteran reported at the March 2001 VA examination that he was 
given a soft cast and then a CAM walker, and that he was out 
of work for about six months due to the injury.  Thus, the 
Board finds that any disability as a result of an April 2000 
injury to the veteran's left fifth toe is not part of the 
service-connected left foot disability.  

In an August 2000 VA treatment record, the medical provider 
noted that the veteran had a chronic history of left foot 
pain due to metal fragments in foot due to a mine blowing up 
and noted that the veteran could walk about 1/4 mile 
independently limited by chronic pain on medial aspect of 
left foot.  The veteran denied numbness.  Physical 
examination showed tenderness between second and third toes, 
no erythema, full range of motion in eversion, inversion, 
dorsiflexion and plantar flexion.  Sensory examination 
demonstrated that the veteran was grossly intact to light 
touch.  

At the March 2001 VA examination, the veteran complained of 
sharp pain while walking which was progressively getting 
worse.  Physical examination demonstrated a 2.4 centimeter 
horizontal scar under the first through the third toes of the 
left foot.  There was pain on palpation to the medial and 
lateral first toes and the metatarsal head near the head.  
There was a marked thickness noted on the plantar surface on 
the left foot.  Muscle strength on dorsiflexion and plantar 
flexion and inversion was +5/5 and +3/5 for left foot 
eversion due to pain on the lateral aspect of the veteran's 
fifth left toe.  The veteran's heels, when standing, showed a 
varus deformity of two degrees.  X-rays showed mild 
degenerative changes at the first proximal phalanx and the 
distal phalanx.  

At the February 14, 2005 VA examination, the veteran reported 
experiencing spikes and numbness of the ball of his foot and 
especially the second and third toes, pins and needles 60 to 
70 percent of the day, and also some jerky involuntary foot 
movements.  

Physical examination demonstrated dorsiflexion of the first 
metatarsophalangeal joint to about 20 degrees and plantar 
flexion to about 20 degrees.  The veteran could not dorsiflex 
his second or third metatarsophalangeal joints.  Semmes-
Weinstein was exaggerated on the second and third toes in 
comparison to other part of the foot.  Pes cavus was noted on 
and off weight bearing.  The veteran related an antalgic gait 
to the left.  No other deformity of the foot was noted.  
Neurological examination demonstrated that the left foot was 
very sensitive especially on the dorsum of the big toe, 
second toe, and plantar.  Diagnosis was neuritis, left foot 
probably due to nerve damage.  

Subsequently, the February 2005 examiner was notified that 
the examination conducted in February 2005 was insufficient.  
The examiner was requested to, inter alia, follow the scar 
worksheet to include the size, location, whether the scar was 
painful on examination, whether the scar interfered with 
limitation of motion, and whether the scar adhered to 
underlying tissue.  On March 10, 2005, the examiner noted 
that the claims file was reviewed, range of motion of first 
MPJ done and no pain noted.  The examiner stated that the 
veteran had a moderately-severe condition on his left foot.  
The examiner noted that the veteran had a moderately-severe 
condition on his left foot, that he had a scar on his left 
foot measuring about 2 centimeters, and that dorsil input, no 
pain upon palpation, no adherence to underlying tissue, and 
no range of motion was compromised.     

With respect to the correct disability rating for the 
veteran's service connected status post debridement of wound 
with removal of metal fragment left foot plantar surface 
prior to February 14, 2005, in January 2006, the veteran 
testified at a travel board hearing that he had had problems 
with his nerves in his left foot "from day one."  The 
veteran also testified that his foot gets to the point where 
the whole half of the foot is just numb, "like not feeling, 
..., un-secure."  

The Board notes that x-ray evidence of "degenerative 
changes" were not seen until March 2001 and that the veteran 
did not begin using a cane until October 2000.  However, a 
bone spur was noted on x-ray in May 1999 indicating some 
degeneration of the base of the great toe.  In addition, the 
March 2001 VA examiner noted that in the area of the shrapnel 
injury, there were no changes noted on that x-ray.  Mild 
degenerative changes were noted at the first proximal phalanx 
and the distal phalanx, the approximate location of the bone 
spur.  

At the May 1999 VA examination, the veteran complained of 
pain and fatigability when walking occasionally causing 
shooting pains to his legs.  In addition, the veteran stated 
that after a while on his feet, the pain became constant and 
he tired rapidly.  At the March 2001 VA examination, the 
veteran stated that most of the pain occurred when he was 
walking and stated that it is progressively getting worse.  
At the February 2005 VA examination, the veteran complained 
of spikes and numbness on the fall of his foot and toes, 
especially the second and third toes, about 60 to 70 percent 
of the day, and noted that he could not stand for long 
periods of time, but he could walk for long periods of time 
which led to involuntary jerk movements, numbness and "pins 
and needles" in his left foot.    

In addition, although the February 2004 VA examiner noted pes 
cavus whereas the May 1999 VA examiner noted no cavus 
deformity, the March 2001 VA examiner noted a varus 
deformity.  Thus, the Board finds that there has not been a 
significant change in the noted complaints or physical aspect 
of the veteran's service-connected left foot disability since 
the veteran filed his claim for service connection.  Further, 
although there has been diminished left foot function, there 
is no clear indication if the diminished function is due to 
his service-connected left foot disorder or his nonservice-
connected fifth left toe fracture.

At the May 1999 VA examination, the veteran was shown to have 
good posture and was able to perform pronation, supination, 
heel and toe raises easily upon stance.  At the March 2001 VA 
examiner, the veteran was able to come up on his heels when 
he was standing and able to come up on his toes, but very 
limited on the left side due to pain.  At the February 2005 
VA examination, the veteran related antalgic gait to the 
left.  He could squat with some pain on the ball of his foot.  
If the symptomatology from the service-connected left foot 
disability cannot be differentiated from any nonservice-
connected disorder, the Court has held that, in such cases, 
VA is precluded from differentiating between symptomatology 
attributed to a non-service-connected disability and a 
service-connected disability in the absence of medical 
evidence that does so.  Mittleider v. West, 11 Vet. App. 181, 
182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 
136, 140 (1996). 

After a careful review of the record and resolving all 
benefit of the doubt in favor of the veteran, the Board finds 
that given the evidence showing inability to move the second 
and third toes, limited motion of the first toe, neurological 
impairment, and the veteran's complaints of pain and 
fatigability, the Board finds that the veteran's left foot 
disability more nearly reflects a "severe" foot injury and, 
therefore, warrants a 30 percent disability evaluation, for 
the entire appeal period, but no higher as there is no 
evidence of actual loss of use of the foot.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5284.  

In addition, the March 2006 Board Decision granted a separate 
evaluation of 10 percent for a scar that is related to 
service-connected left foot disability prior to February 14, 
2005.  In the April 2008 Memorandum Decision, the Court 
stated that it would not disturb the Board's finding that the 
veteran was entitled to a separate 10 percent disability 
rating for a left foot scar prior to February 14, 2005.  
However, the Court found that the veteran was effectively 
denied his right to an administrative review on appeal and 
that although the RO had previously adjudicated the veteran's 
claim for an increased rating for his left foot disability, 
it had not adjudicated the issue of his entitlement to a 
separate rating for a left foot scar as a ratable symptoms of 
his left foot disability and thus, the March 2006 Board 
decision could not serve as the veteran's "one level of 
administrative review" for this separate award.

In September 2008, the Board remanded the case so that it 
could be reviewed by the Agency of Original Jurisdiction 
(AMC/RO) on the basis of additional evidence.  In June 2009, 
the AMC issued a Supplemental Statement of the Case which 
denied an evaluation in excess of 10 percent for a left foot 
scar prior to February 14, 2005, and a compensable evaluation 
for a left foot scar from February 14, 2005.

VA changed the rating criteria for skin disabilities during 
the course of this appeal.  A new law or regulation applies, 
if at all, only to the period beginning with the effective 
date of the new law or regulation.  Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).  As the effective date for the 
initial assignment of a disability rating for the veteran's 
disability is June 16, 1995, the date his claim for service 
connection was received, the Board will consider both the 
former and current criteria for rating scars.

Under the criteria in effect prior to August 30, 2002, a 10 
percent disability evaluation is warranted for superficial 
scars, which are poorly nourished, and subject to repeated 
ulceration. 38 C.F.R. § 4.118, Diagnostic Code 7803.

A 10 percent disability evaluation is warranted for 
superficial scars, which are tender and painful on objective 
demonstration. 38 C.F.R. § 4.118, Diagnostic Code 7804 
(2001). The 10 percent evaluation is the maximum schedular 
rating contemplated under Diagnostic Code 7804.

Scars may be evaluated on the basis of any associated 
limitation of function of the body part, which they affect. 
38 C.F.R. § 4.118, Diagnostic Code 7805.

Under the revised criteria in effect August 30, 2002, 
Diagnostic Code 7801 provides ratings for scars, other than 
the head, face, or neck, that are deep or that cause limited 
motion. Scars that are deep or that cause limited motion in 
an area or areas exceeding 6 square inches (39 sq. cm.) are 
rated 10 percent disabling. Scars in an area or areas 
exceeding 12 square inches (77 sq. cm.) are rated 20 percent 
disabling. Scars in an area or areas exceeding 72 square 
inches (465 sq. cm.) are rated 30 percent disabling. Scars in 
an area or areas exceeding 144 square inches (929 sq.cm.) are 
rated 40 percent disabling. Note (1) to Diagnostic Code 7802 
provides that scars in widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with 38 C.F.R. § 4.25. Note (2) provides that a 
deep scar is one associated with underlying soft tissue 
damage. 38 C.F.R. § 4.118 (2008).

Diagnostic Code 7802 provides ratings for scars, other than 
the head, face, or neck, that are superficial or that do not 
cause limited motion. Superficial scars that do not cause 
limited motion, in an area or areas of 144 square inches (929 
sq. cm.) or greater, are rated 10 percent disabling. Note (1) 
to Diagnostic Code 7802 provides that scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25. Note (2) provides that a superficial scar is one not 
associated with underlying soft tissue damage. 38 C.F.R. § 
4.118.

Diagnostic Code 7803 provides a 10 percent rating for 
superficial unstable scars. Note (1) to Diagnostic Code 7803 
provides that an unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar. 
Note (2) provides that a superficial scar is one not 
associated with underlying soft tissue damage. 38 C.F.R. § 
4.118.

Diagnostic Code 7804 provides a 10 percent rating for 
superficial scars that are painful on examination. Note (1) 
to Diagnostic Code 7804 provides that a superficial scar is 
one not associated with underlying soft tissue damage. 38 
C.F.R. § 4.118.

Diagnostic Code 7805 provides that other scars are to be 
rated on limitation of function of affected part. 38 C.F.R. § 
4.118.

The Board notes that on September 23, 2008, VA again amended 
the criteria for evaluating scars.  See 73 Fed. Reg. 54,708 
(Sept. 23, 2008).  The amendments are only effective, 
however, for claims filed on or after October 23, 2008, 
although a claimant may request consideration under the 
amended criteria.  In this case, the veteran has not 
requested such consideration.  The RO, nevertheless, 
considered the veteran's left foot scar under the amended 
criteria in a June 2009 supplemental statement of the case.  
The Board, therefore, will also consider the claim under the 
amended criteria.

Effective October 23, 2008, under Diagnostic Code 7801, burn 
scar(s) or scar(s) due to other causes, not of the head, 
face, or neck, that are deep and nonlinear in an area or 
areas of at least 6 square inches (39 sq. cm.) but less than 
12 square inches (77 sq. cm.) warrant a 10 percent rating.

Under revised Diagnostic Code 7802, burn scar(s) or scar(s) 
due to other causes, not of the head, face, or neck, that are 
superficial and nonlinear in an area or areas of 144 square 
inches (929 sq. cm.) or greater warrant a 10 percent 
evaluation. Note (2) under that code provides that if 
multiple qualifying scars are present, assign a separate 
evaluation for each affected extremity based on the total 
area of the qualifying scars that affect that extremity.

Under the revised Diagnostic Code 7804, one or two scars that 
are unstable or painful warrant a 10 percent evaluation.  
Note (2) for that code provides that if one or more scars are 
both unstable and painful, add 10 percent to the evaluation 
that is based on the total number of unstable or painful 
scars.  Note (3) under that provides that scars evaluated 
under diagnostic codes 7800, 7801, 7802, or 7805 may also 
receive an evaluation under diagnostic code 7803, when 
applicable.

The revised Diagnostic Code 7805 provides that other scars 
(including linear scars) and other effects of scars evaluated 
under diagnostic codes 7800, 7801, 7802, and 7804 require the 
evaluation of any disabling effect(s) not considered in a 
rating provided under diagnostic codes 7800-04 under an 
appropriate diagnostic code.

See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (to be codified at 
38 C.F.R. § 4.118, Diagnostic Codes 7800-7805).

The veteran is currently assigned a 10 percent disability 
rating for his service-connected left foot scar from June 16, 
1995 to February 13, 2005.

After review of the medical evidence of record, the Board 
finds that a rating higher than 10 percent is not warranted 
for the period June 16, 1995 to February 13, 2005 under 
either criteria for rating scars.  Under the former rating 
criteria, a 10 percent evaluation is the maximum rating under 
Diagnostic Codes 7803 and 7804.  Under the revised former 
rating criteria, a 10 percent evaluation is the maximum 
rating under Diagnostic Codes 7802, 7803 and 7804.  

Although Diagnostic Code 7801 under the former criteria 
allows for a higher evaluation for scars that are deep or 
that cause limited motion in an area or areas exceeding 12 
square inches (77 sq. cm.), the veteran's scar has been noted 
to be 2.4 centimeter horizontal scar.  Therefore, a rating in 
excess of 10 percent is not warranted under Diagnostic Code 
7801 in effect prior to August 2002.

Although Diagnostic Code 7805, under both criteria, allows 
for the rating of scars based on limitation of motion, the 
evidence does not establish that the veteran experienced 
limited motion of the veteran's toes due to his service-
connected scar, instead, the VA examiner stated that the 
veteran had anatomically lost his flexor apparatus to the 
left second and third digits resulting in the functional loss 
of plantar flexion.  Therefore, a rating in excess of 10 
percent is not warranted under Diagnostic Code 7805 in effect 
prior to or since August 2002.

With respect to whether the veteran is entitled to a 
compensable rating for the period since February 14, 2005, 
for his service-connected left foot scar, after review of the 
medical evidence of record, the Board finds that a 
compensable rating is not warranted since February 14, 2005 
under any criteria for rating scars.  The veteran's left foot 
scar has not been determined by any medical professional 
since February 14, 2005, to be deep, nonlinear, unstable, 
exceeding 6 square inches, poorly nourished, subject to 
repeated ulceration, tender and painful on objective 
demonstration, or cause limited motion. 38 C.F.R. § 4.118, 
Diagnostic Codes 7801, 7803, 7804, 7805.  

Therefore, a compensable rating is not warranted since 
February 15, 2005, under Diagnostic Codes 7801 to 7805 
(effective prior to and from August 30, 2002 and also 
effective from October 23, 2008).

The Board notes that the veteran contends that the Board 
should not have reduced the rating for the veteran's left 
foot scar from 10 percent to noncompensable without observing 
applicable regulations and case law governing reductions.  
However, in the April 2008 Decision Memorandum, the Court 
denied the veteran's claim for reversal based on the Board's 
failure to comply with 38 C.F.R. § 3.105(e) and 38 U.S.C. § 
4112(b)(6).  The Court noted that when a claimant is awarded 
service connection and assigned an initial disability rating, 
separate disability ratings may be assigned for separate 
period of time in accordance with the facts found and that 
such separate disability ratings are known as staged ratings.  
Fenderson, 12 Vet.App. at 126.  

The Court noted that pursuant to 38 U.S.C. § 5112(b)(6), 
"the effective date of a reduction ... of compensation" 
because of a "change in physical condition shall be the last 
day of the month following sixty days from the date of notice 
to the payee ... of the reduction."  Section 5112(b)(6) is 
implemented by 38 C.F.R. § 3.105(e), which provides, in 
pertinent part:

Where the reduction in evaluation of a 
service-connected disability or 
employability status is considered 
warranted and the lower evaluation would 
result in a reduction or discontinuance 
of compensation payments currently being 
made, a rating proposing the reduction or 
discontinuance will be prepared setting 
forth all material facts and reasons. The 
beneficiary will be notified at his or 
her latest address of record of the 
contemplated action and furnished 
detailed reasons therefor, and will be 
given 60 days for the presentation of 
additional evidence to show that 
compensation payments should be continued 
at their present level.   
       
 38 C.F.R. § 3.105(e) (2008).

The Court noted, however, that in O'Connell v. Nicholson, 21 
Vet.App. 89, 95 (2007), the Court concluded that the rating 
reduction procedures set forth in 38 C.F.R. § 3.105(e) do not 
apply "where the veteran's disability rating is not reduced, 
for any period of time, to below what it was when he appealed 
to the Board and that the Court noted that the initial 
assignment of staged ratings would not trigger the § 3.105(e) 
notice provisions because 38 U.S.C. § 5112(b)(6), the statute 
providing for such notice, operates "so that veterans 
receiving disability compensation would be notified in 
advance that their benefits would be diminished, thus 
enabling them to (1) adjust to the diminished expectation and 
(2) submit evidence to contest reduction."  Id. at 93.  The 
Court noted that here, as in O'Connell, the veteran received 
an increased level of compensation based on his appeal to the 
Board.  Because the veteran's compensation was not reduced, 
the notice provisions of 38 C.F.R. § 3.105(e) and 38 U.S.C. § 
5112(c) are inapplicable.  

The Board notes that at the January 2006 travel board 
hearing, the veteran's representative asked that the Board 
take into condition Diagnostic Codes 5310 and 8525.

The Board need not discuss whether the Veteran is entitled to 
a higher rating prior to February 14, 2005, as further 
compensation is precluded by the amputation rule of 38 C.F.R. 
§ 4.68. See 38 C.F.R. § 4.68.  As noted above, amputation of 
the forefoot is a 40  percent; the combined rating for a 
forefoot disability cannot exceed 40 percent.  As such, the 
Board cannot award a higher rating prior to February 14, 
2005, as a matter of law.

With respect to whether the Veteran is entitled to a higher 
rating for his service-connected left foot disorder since 
February 14, 2005, Diagnostic Code 5310 pertains to 
impairment of Muscle Group X.  Under 38 C.F.R. § 4.73, DC 
5310, Muscle Group X governs movements of the forefoot and 
toes and propulsion thrust in walking. The muscles of Muscle 
Group X are divided into two groups, the plantar and the 
dorsal muscles.  The muscles of the plantar aspect of the 
foot consist of (1) Flexor digitorum brevis; (2) abductor 
hallucis; (3) abductor digiti minimi. (4) quadratus plantae; 
(5) lumbricales; (6) flexor hallucis brevis; (7) adductor 
hallucis; (8) flexor digiti minimi brevis; (9) dorsal and 
plantar interossei. Other important plantar structures are 
the Plantar aponeurosis, long plantar and calcaneonavicular 
ligaments, tendon of posterior tibial, peroneus longus, and 
long flexors of the great and little toes. 

Slight disability of the plantar muscles of Muscle Group X 
warrants a noncompensable rating; moderate muscle disability 
of the plantar muscles of Muscle Group X warrants a 10 
percent rating; moderately severe muscle disability of the 
plantar muscle of Muscle Group X warrants a 20 percent 
rating; and severe muscle disability warrants a 30 percent 
rating.  In addition, a muscle injury rating will not be 
combined with a peripheral nerve paralysis rating of the same 
body part, unless the injuries affect entirely different 
functions.  In this case, there is no objective evidence that 
the veteran's left foot disability consists of a muscle 
injury and a peripheral nerve injury that affect entirely 
different functions.  

Thus, since a 30 percent disability evaluation represents the 
maximum schedular rating available under Diagnostic Code 
5310, the Veteran would not be entitled to an increased 
evaluation under this diagnostic code.

With respect to Diagnostic Code 8525, which provides ratings 
for paralysis of the posterior tibial nerve, a 10 percent 
disability rating is warranted for mild and moderate 
incomplete paralysis while a 20 percent rating is warranted 
for severe incomplete paralysis is rated 20 percent 
disabling.  Complete paralysis of the posterior tibial nerve, 
paralysis of all muscles of sole of foot, frequently with 
painful paralysis of a causalgic nature; toes cannot be 
flexed; adduction is weakened; plantar flexion is impaired, 
is rated 30 percent disabling.  As a 30 percent disability 
evaluation represents the maximum schedular rating available 
under Diagnostic Code 8525, the Veteran would not be entitled 
to an increased evaluation under this diagnostic code.
    
In addition, a separate evaluation under Diagnostic Code 8525 
is not permitted.  

Except as otherwise provided in the Schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately, and then all ratings are to be 
combined pursuant to 38 C.F.R. § 4.25.  The anti-pyramiding 
provisions of 38 C.F.R. § 4.14, however, provide that 
evaluation of the same disability under various diagnoses is 
to be avoided.  The Court has held that conditions are to be 
rated separately where the rating criteria are entirely 
separate, but that where they constitute the "same 
disability" or the "same manifestation" separate ratings 
are precluded under 38 C.F.R. § 4.14.  Esteban v. Brown, 6 
Vet. App. 259, 261 (1994).  The criteria listed in Diagnostic 
Code 8525 and Diagnostic Code 5284 overlap as Diagnostic Code 
5284 encompasses all disabilities related to the foot 
including neurological manifestations considered in 
Diagnostic Code 8525.  

Similarly, separate ratings may be assigned for a foot 
disability under Diagnostic Codes 5284 and 5010 where there 
is also x-ray evidence of traumatic arthritis in the affected 
joint, but only if there is additional disability due to 
limitation of motion.  See VAOPGCPREC 23-97 and VAOPGCREC 9-
98.  In this case, limitation of motion is contemplated by 
Diagnostic Code 5284.  Thus, a separate evaluation pursuant 
to Diagnostic Code 5010 for traumatic arthritis is not 
permitted.  38 C.F.R. § 4.14.  

The Board is aware that an extraschedular rating is a 
component of an increased rating claim.  Barringer v. Peake, 
22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996).  The threshold factor for extraschedular 
consideration is a finding on the part of the RO or the Board 
that the evidence presents such an exceptional disability 
picture that the available schedular evaluations for the 
service-connected disability at issue are inadequate.  Thun 
v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 
Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, 
factors for consideration in determining whether referral for 
an extraschedular rating is warranted include marked 
interference with employment or frequent periods of 
hospitalization that indicate that application of the regular 
schedular standards would be impracticable.  Thun, citing 38 
C.F.R. § 3.321(b)(1) (2008).  In the present case, the Board 
finds no evidence that the Veteran's service-connected left 
foot disability, including a left foot scar, presents such an 
unusual or exceptional disability picture at any time so as 
to require consideration of an extra-schedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  The 
disability does not result in symptoms not contemplated by 
the criteria in the rating schedule.  Hence the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) for assignment of 
an extraschedular evaluation. 
   



ORDER

Entitlement to an initial evaluation of 30 percent from June 
16, 1995 to February 14, 2005 for service-connected status 
post debridement of the left foot plantar surface wound is 
granted subject to the law and regulations governing the 
payment of monetary benefits.

Entitlement to an evaluation in excess of 30 percent from 
February 14, 2005 for service-connected status post 
debridement of the left foot plantar surface wound is denied.

Entitlement to an evaluation in excess of 10 percent for scar 
of the left foot prior to February 14, 2005 is denied.

Entitlement to a compensable evaluation for scar of the left 
foot from February 14, 2005 is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


